Order entered November 23, 2021




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-21-00491-CR

                   THEODORE JAMES MEASON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

                On Appeal from the 59th Judicial District Court
                           Grayson County, Texas
                       Trial Court Cause No. 072307

                                      ORDER

      Before the Court is appellant’s second motion for an extension of time to file

his brief. We GRANT the motion and ORDER appellant’s brief due on January

20, 2022. We caution appellant that the failure to file a brief by that date may result

in the appeal being abated for a hearing. See TEX. R. APP. P. 38.8(b)(3).


                                               /s/   DENNISE GARCIA
                                                     JUSTICE